05/27/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0538


                                      DA 21-0538
                                   _________________

 IN RE THE MARRIAGE OF:

 RYAN LEE HARTUP,

              Petitioner and Appellant,

       and

 MISTY MARIE HARTUP,                                                  ORDER

              Respondent,

       and

 CARLOS NAVARRO,

              Third-Party Petitioner and Appellee.
                                   _________________

       Appellant Ryan Lee Hartup was granted an extension of time to file and serve his
opening brief on or before May 25, 2022. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than June 27, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all parties in this appeal.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     May 27 2022